Citation Nr: 9922771	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-06 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to a service-connected left knee 
disability.

2.  Entitlement to an increased rating for left knee pain 
with x-ray evidence of degenerative joint disease.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to January 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This rating decision granted the 
veteran an increased rating under Diagnostic Code 5257 to 20 
percent for his service-connected left knee disability, 
effective from August 4, 1995.  A notice of disagreement as 
to the issue of entitlement to an increased rating for 
service-connected left knee disability was received in 
September 1996.  

In a November 1997 rating decision, the RO increased the 
veteran's service-connected left knee disability to 30 
percent disabling under Diagnostic Codes 5010-5262, effective 
from August 21, 1997.  The November 1997 rating decision also 
denied reopening the veteran's claim for service connection 
for a right knee disability finding that new and material 
evidence had not been submitted.  A notice of disagreement in 
this regard was received in January 1998.  A statement of the 
case as to both issues was mailed to the veteran in March 
1998.  The veteran's substantive appeal as to both issues was 
received in April 1998.  

In the May 1996 rating decision, entitlement to service 
connection for hepatitis was denied on the basis that new and 
material evidence to reopen the claim had not been submitted.  
In a May 1996 letter, the veteran was notified of this 
decision and of his procedural and appellate rights.  Since a 
notice of disagreement has not been received as to the issue 
of hepatitis, this issue is not in appellate status and 
before the Board at this time.




FINDING OF FACT

Competent medical evidence has been submitted showing that a 
relationship exists between the veteran's service-connected 
left knee disability and his right knee disability.


CONCLUSION OF LAW

The claim of service connection for a right knee disability 
as secondary to the veteran's service-connected left knee 
disability is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the RO adjudicated the 
veteran's claim for service connection for a right knee 
disability on a new and material basis since service 
connection for a right knee disability was denied in a final 
April 1993 decision.  However, the April 1993 decision denied 
service connection on a direct basis finding that the right 
knee disorder pre-existed service and was not aggravated in 
service but the April 1993 decision did not consider 
secondary service connection.  Since the veteran's current 
claim is only for secondary service connection, the veteran's 
current claim is considered a new claim, separate and 
distinct from the April 1993 final denial of direct service 
connection.  Therefore, the veteran's claim of a right knee 
disability as secondary to a service-connected left knee 
disability needs to be considered initially.  The Board notes 
that the statement of the case did provide the appropriate 
laws and regulations for a secondary service connection 
claim.  The Board also finds that in view of the following 
which finds that the claim in well-grounded it does not 
prejudice the veteran for the Board to initially consider the 
claim.

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") in 
Caluza v. Brown, 7 Vet. App. 498 (1995), outlined a three 
prong test which established whether a claim is well-
grounded.  The Court stated that in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).

In addition, the Court has also stated that when it is 
contended that a service-connected disability caused a new 
disability, competent medical evidence of a causal 
relationship between the two disabilities must be submitted 
to establish a well-grounded claim.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  The Board notes that the 
Court has issued directives that may affect certain secondary 
service connection claims.  In Allen v. Brown, 7 Vet. App. 
439 (1995), the Court held that the term "disability" as used 
in 38 U.S.C.A. § 1110, refers to impairment of earning 
capacity, and that such definition of disability mandates 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service- connected condition, 
shall be compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his right knee 
disability developed due to aggravation by his service-
connected left knee disability, this assertion does not make 
the claim well-grounded if there is no competent medical 
evidence of record of a nexus between service-connected 
disability and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  

In this case, prior to service, the veteran underwent a right 
knee medial meniscectomy.  At the veteran's induction 
examination in January 1974, the examiner noted a scar on the 
veteran's right knee and requested an orthopedic consult.  
The veteran was afforded an orthopedic consult prior to his 
induction into service in January 1974.  At that time, the 
veteran reported that he sustained an injury to his right 
knee playing football in 1971, and underwent a right medial 
meniscectomy in June 1971.  The veteran had no post-operative 
complications.  The veteran reported that since that time, he 
had gradually resumed his normal activities which included 
playing football and basketball.  The veteran stated that he 
had no swelling, locking or giving way of the right knee.  
The examiner noted that the veteran had full range of motion 
of his right knee with negative medial and lateral McMurray 
tests.  There was no evidence of lateral instability and x-
rays were negative.  The examiner's impression was status 
post right medial meniscectomy, excellent result.  The 
service medical records are thereafter negative for any 
complaints findings or diagnosis of a right knee disability.  
In the previously noted final April 1993 rating decision, the 
RO denied service connection on a direct basis for right knee 
pain.  The RO stated that the veteran's right knee injury was 
shown to have occurred prior to service and was not 
aggravated by service.

The veteran was afforded a VA examination in September 1997.  
At that time, the veteran reported having problems with both 
knees.  The veteran stated that his right knee started to 
bother him once he began favoring the right knee due to pain 
from his service-connected left knee disability.  Upon 
examination, the veteran had decreased ability to flex his 
right and left knees, he was unable to bend or stoop, and his 
ability to walk long distances was limited.  The examiner 
noted that the veteran walked heavily with a cane.  The 
veteran was able to flex his knees about 65 degrees while 
sitting on the side of the examining table.  The veteran was 
able to squat about 20 degrees, and he was unable to walk on 
his toes because of pain.  The examiner diagnosed the veteran 
with degenerative joint disease of both knees.  Radiographs 
supported the diagnosis.

In support of his claim, the veteran submitted a December 
1997 letter from the Chief of Orthopedic Services of the VA 
Medical Center in Durham.  The physician stated that the 
veteran receives treatment at that facility for a bilateral 
knee disability.  The physician stated that the veteran 
carries a diagnosis of severe bilateral knee tricompartmental 
osteoarthritis.  The physician noted that the veteran's 
history dated back to a left knee injury during service.  His 
left knee disability progressed and surgery was performed.  
The veteran subsequently developed increased symptoms and 
arthritis in his right knee due to its constant overload from 
the disability of the left knee.

In sum, in light of the December 1997 correspondence provided 
by the Chief of Orthopedic Services at the VA Medical Center 
in Durham, the Board finds that there is competent medical 
evidence of a connection between the veteran's current right 
knee disability and his service-connected left knee 
disability.  As such, the veteran's claim for service 
connection for a right knee disability as secondary to a 
service-connected left knee disability is well-grounded.


ORDER

The veteran's claim of entitlement to service connection for 
a right knee disability as secondary to a service-connected 
left knee disability is well-grounded and the appeal is 
granted to this extent only.




REMAND

I.  Right Knee

A remand is required in order for the RO to consider the 
issue of secondary service connection on the merits in light 
of the Board's finding that the claim is well grounded 
because the veteran would be prejudiced if the Board 
initially considered that issue on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

II.  Left Knee

Historically, the Board notes that in a April 1993 rating 
decision, the veteran was granted entitlement to service 
connection for a left knee disability, characterizing the 
disability as left knee pain with x-ray evidence of 
degenerative joint disease.  The RO noted that the veteran 
had injured his left knee during service and was diagnosed as 
having degenerative arthritis.  The veteran's left knee 
disability was assigned a 10 percent rating under Diagnostic 
Code 5257.

In September 1995, the veteran filed a claim for an increased 
rating for his service-connected left knee disability.  At 
that time, the veteran asserted that his left knee disability 
had worsened in severity.  Based on recent medical evidence, 
the RO increased the veteran's disability rating to 20 
percent in a May 1996 rating decision.  At that time, the RO 
again rated the veteran's left knee disability under 
Diagnostic Code 5257, characterizing the disability as left 
knee pain with x-ray evidence of degenerative joint disease.  
The veteran, dissatisfied with this rating, filed a notice of 
disagreement, which was received at the RO in September 1996.  
Thereafter, in a November 1997 rating decision, the RO 
increased the veteran's left knee disability rating to 30 
percent, effective from August 21, 1995.  At that time, the 
veteran recharacterized the veteran's disability as a left 
knee injury with degenerative joint disease.  The RO assigned 
Diagnostic Code 5010-5262 to this disability.  

The Board notes that as the veteran filed a notice of 
disagreement to the May 1996 rating action which assigned a 
20 percent evaluation the appeal period begins with the 
effective date assigned in that rating action and continues 
through until the Board makes a final decision.  
Consequently, the matter of an increase in the 20 percent 
rating from August 4, 1995 to August 21, 1997 and an increase 
in the 30 percent rating from August 21, 1997 for the left 
knee disability is in appellate status.  

Evidently, the RO based the increased rating to 30 percent on 
the results of the veteran's September 1997 VA examination.  
At that time, the veteran reported pain and swelling in his 
left knee.  Upon examination, flexion was limited to about 65 
degrees while sitting.  The veteran was able to straighten 
his leg fully.  The veteran could squat about 20 degrees and 
was unable to walk on his toes.  Heel walking was done 
poorly, and the veteran used a cane.  The veteran reported 
that his left knee hurt all the time.  An x-ray showed 
arthritic changes involving the tibial spine and patello-
femoral joint, but the knee appeared stable.

In rating the veteran's left knee disability, all applicable 
diagnostic codes must be considered to include Diagnostic 
Codes 5010, 5257, 5260, and 5261.  In opinions of the General 
Counsel (VAOPGCPREC 23-97 and 9-98), it was held that a 
claimant who has arthritis and subluxation/instability due to 
service-connected knee disability(ies) may be rated 
separately based on limitation of motion and lateral 
instability and subluxation.  If the veteran has limitation 
of motion of the left knee which is due to arthritis (as 
shown on x-ray) as well as lateral instability and 
subluxation, he is entitled to consideration of separate 
compensable ratings under the diagnostic codes governing 
limitation of motion.  The RO should consider the 
applicability of the foregoing Diagnostic Codes throughout 
the appeal period.  It should also consider whether the 
General Counsel opinions which were issued after the May 1996 
rating action are applicable when the 20 percent rating was 
in effect.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

In addition, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the evidence required for a 
full evaluation of orthopedic disabilities.  In the DeLuca 
case, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) did not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating increased rating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that under Diagnostic Code 5262, which is the 
Diagnostic Code undr which the veteran is currently rated, 
the only way to obtain a 40 percent evaluation is if the is 
nonunion of the tibia and fibula with loose motion, requiring 
a brace.  VA Form 21-8679 dated in March 1998 shows that the 
Durham VA Medical Center issued a brace.  Therefore the 
records from Durham VA Medical Center should be obtained.

In view of the foregoing, the Board finds that a VA 
examination of the left knee should be performed.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran, since service, 
including those from the VA Medical 
Center, Fayetteville and Durham, which 
are not currently in the claims file, and 
associate them with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 
(1992).

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, extent, and 
manifestations of the veteran's service-
connected left knee disability  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file 
should be made available to the examiner 
prior to the examination.  The examiner 
should indicate if the veteran's service-
connected left knee disability is 
manifested by arthritis, recurrent 
subluxation, lateral instability, and/or 
limitation of motion.  The limitation of 
motion, if present, should be expressed 
in degrees.  The level of functional 
impairment caused by lateral instability 
and recurrent subluxation, if present,  
should be indicated. If there is no 
lateral instability or recurrent 
subluxation the examiner should so state 
but if there is he/she should state 
whether it is slight, moderate or severe.  
If the veteran exhibits limitation of 
motion, the examiner should also be asked 
to determine whether the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly.  It should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should state whether there 
is nonunion of the tibia and fibula with 
loose motion, requiring a brace.

3.  The RO should readjudicate the 
veteran's claims for entitlement to an 
increased rating for a left knee 
disability, and for entitlement to 
service connection for a right knee 
disability as secondary to a service-
connected left knee disability.  With 
regard to the right knee, the RO should 
specifically consider whether the veteran 
has a right knee disability secondary to 
his service-connected left knee 
disability, taking into consideration the 
provisions of 38 C.F.R. § 3.310(a).  With 
regard to the left knee, the RO should 
specifically consider all applicable 
diagnostic codes.  The RO should review 
and take into consideration the 
applicability of DeLuca and VAOPGCPREC 
23-97 and 9-98.  The RO should address an 
extraschedular evaluation.  If any action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals






